DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 20 November 2020, with respect to the drawings and specification objections and the rejections of claims 8, 12, and 13 have been fully considered and are persuasive.  The outstanding objections and rejections of 21 August 2020 has been withdrawn. 
Applicant’s arguments dated 20 November 2020 with respect to claims 1-14 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendment’s to the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Physiological measure providing unit in claim 1
Fatigue index determination unit in claim 1
First fatigue index determination subunit in claim 1
Second fatigue index determination subunit in claim 1
First fatigue index increment subunit in claim 1
First fatigue index decrement subunit in claim 1
Second fatigue index increment subunit in claim 1
Second fatigue index decrement subunit in claim 1
Weighting function determination unit in claim 5
Exercise timer providing unit in claim 6
Delay time determination unit in claim 7
Fitness parameter providing unit in claim 8
Heart rate providing unit in claim 9
Resting heart rate providing unit in claim 9
Maximum heart rate providing unit in claim 9
Heart rate reserve determination unit in claim 9
Training impulse variable determination unit in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0018945 to Martikka et al., hereinafter Martikka.
Regarding claim 1, Martikka teaches a system for quantifying physical fatigue of a subject (Fig 1), wherein the system comprises: a physiological measure providing unit for providing a physiological measure of the subject (para 0045; Fig 1: heart rate sensor unit 13); and a fatigue index determination unit for determining a fatigue index of the subject (para 0045; Fig 1: performance monitoring unit 12); wherein the fatigue index determination unit comprises a first fatigue index determination subunit for determining a first fatigue index based on the physiological measure (para 0048; Fig 2: step 21A-23A) and a second fatigue index determination subunit for determining a second fatigue index based on the physiological measure (para 0048; Fig 2: step 21B-23B); wherein the first fatigue index determination subunit comprises a first fatigue index increment subunit for increasing the first fatigue index and a first fatigue index decrement subunit for decreasing the first fatigue index (para 0017; Fig 1: storage and/or display unit 18 would display the increase or decrease of the training effect parameters) and the second fatigue index determination subunit comprises a second fatigue index increment subunit for increasing the second fatigue index and a second fatigue index decrement subunit for decreasing the second fatigue index (para 0017; Fig 1: storage and/or display unit 18 would display the increase or decrease of the training effect parameters); wherein at least one of the first fatigue index increment subunit, the first fatigue index decrement subunit, the second fatigue index increment subunit, and the second fatigue index decrement subunit is configured to respectively increment or decrement the fatigue index based on a training impulse variable (abstract: training effect) that is weighted (para 0018, 0030); and wherein the first fatigue index and the second fatigue index have a respectively different characteristic based on the physiological measure (para 0015-0016: homeostatic disturbance vs. cumulative physiological load).
Regarding claim 2, Martikka further teaches wherein the physiological measure is indicative of an intensity of a physical activity of the subject (para 0012).
Regarding claim 3, Martikka further teaches wherein the first fatigue index is an aerobic fatigue index indicative of an aerobic fatigue of the subject (para 0026) and the second fatigue index is an anaerobic fatigue index indicative of an anaerobic fatigue of the subject (para 0028-0029).
Regarding claim 4, Martikka further teaches wherein the first fatigue index decrement subunit and the second fatigue index decrement subunit are configured to determine the first fatigue index decrement and the second fatigue index decrement with a respectively different dependency on the physiological measure (para 0015-0016: homeostatic disturbance vs. cumulative physiological load).
Regarding claim 5, Martikka further teaches further comprising a weighting function determination unit for determining a weighting function based on the physiological measure (para 0030), wherein the weighting function is configured to determine a weight which increases with an activity intensity indicated by the physiological measure (para 0030-0031); wherein the second fatigue index determination subunit is configured to determine the second fatigue index based on the physiological measure and the weighting function (para 0055-0056).
Regarding claim 9, Martikka further teaches wherein the physiological measure providing unit comprises a heart rate providing unit for providing a heart rate of the subject (para 0045: heart rate sensor unit 13), the system further comprising. a resting heart rate providing unit for providing a resting heart rate of the subject (para 0053); a maximum heart rate providing unit for providing a maximum heart rate of the subject (para 0053); and a heart rate reserve determination unit for determining a heart rate reserve based on the resting heart rate and the maximum heart rate (para 0053); wherein the heart rate providing unit is further configured to provide the heart rate of the subject in proportion to the heart rate reserve as a heart rate reserve percentage (para 0056).
Regarding claim 10, Martikka further teaches a training impulse variable determination unit for determining the training impulse variable (para 0018; Fig 2: step 26) based on the physiological measure, in particular based on at least one of the heart rate and the heart rate reserve percentage (para 0025: HR and HRR are used to determine first and second training effect parameters).
Regarding claim 13, Martikka teaches a method for quantifying physical fatigue of a subject (Fig 2), wherein the method comprises: providing, via a physiological measure providing unit, a physiological measure of the subject (para 0045; Fig 1: heart rate sensor unit 13); and determining, via a fatigue index determination unit, a fatigue index of the subject (para 0045; Fig 1: performance monitoring unit 12); wherein the fatigue index determination unit comprises a first fatigue index determination subunit for determining a first fatigue index based on the physiological measure (para 0048; Fig 2: step 21A-23A) and a second fatigue index determination subunit for determining a second fatigue index based on the physiological measure (para 0048; Fig 2: step 21B-23B), wherein the first fatigue index determination subunit comprises a first fatigue index increment subunit for increasing the first fatigue index and a first fatigue index decrement subunit for decreasing the first fatigue index (para 0017; Fig 1: storage and/or display unit 18 would display the increase or decrease of the training effect parameters) and the second fatigue index determination subunit comprises a second fatigue index increment subunit for increasing the second fatigue index and a second fatigue index decrement subunit for decreasing the second fatigue index (para 0017; Fig 1: storage and/or display unit 18 would display the increase or decrease of the training effect parameters), and wherein at least one of the first fatigue index increment subunit, the first fatigue index decrement subunit, the second fatigue index increment subunit, and the second fatigue index decrement subunit is configured to respectively increment or decrement the fatigue index based on a training impulse variable (abstract: training effect) that is weighted (para 0018, 0030); and wherein the first fatigue index and the second fatigue index are determined with a respectively different characteristic based on the physiological measure (para 0015-0016: homeostatic disturbance vs. cumulative physiological load).
Regarding claim 14, Martikka further teaches a computer program for quantifying physical fatigue of a subject (abstract), the computer program comprising program code means for causing a system as defined in claim 1 to perform the following when the computer program is run on the system: providing a physiological measure of the subject (para 0045; Fig 1: heart rate sensor unit 13); and determining a fatigue index of the subject (para 0045; Fig 1: performance monitoring unit 12); wherein the fatigue index comprises a first fatigue index based on physiological measure (para 0048; Fig 2: step 21A-23A) and a second fatigue index based on the physiological measure (para 0048; Fig 2: step 21B-23B), and Serial No.: 16/347,405- 7 -wherein the first fatigue index and the second fatigue index are determined with a respectively different characteristic based on the physiological measure (para 0015-0016: homeostatic disturbance vs. cumulative physiological load).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martikka in view of US 2017/0049334 to Saalasti et al., hereinafter Saalasti.
Regarding claim 6, Martikka discloses the limitations of claim 4, but does not disclose an exercise timer providing unit comprising a timer for providing an exercise time of the subject; wherein the physiological measure providing unit is configured to provide the physiological measure corresponding to the provided exercise time.
However, Saalasti teaches an exercise timer providing unit comprising a timer for providing an exercise time of the subject (para 0046); wherein the physiological measure providing unit is configured to provide the physiological measure corresponding to the provided exercise time (para 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for quantifying physical fatigue in a subject of Martikka with an exercise timer providing unit comprising a timer for providing an exercise time of the subject; wherein the physiological measure providing unit is configured to provide the physiological measure corresponding to the provided exercise time, as taught by Saalasti, for purpose of setting fitness target paces including running or cycling depending on fitness level (para 0112).
Regarding claim 7, Martikka further teaches comprising a delay time determination unit for determining a delay time based on the physiological measure; wherein at least one of the first and second fatigue index increment subunits is configured to increase the fatigue index in case the exercise time exceeds the delay time only (para 0039).
Regarding claim 8, Martikka further teaches comprising a fitness parameter providing unit for providing a fitness parameter representative of a fitness of the subject (para 0057-0058); wherein the delay time determination unit is configured to determine the delay time based on the fitness parameter and at least one of the first fatigue index Serial No.: 16/347,405-5 - decrement subunit and the second fatigue index decrement subunit is configured to decrease the fatigue index based on the fitness parameter (para 0039).
Regarding claim 11, Martikka discloses the limitations of claim 10, but does not disclose wherein the first fatigue index decrement subunit is configured to determine the first fatigue index decrement exponentially proportional to the inverse of the training impulse variable, and the second fatigue index decrement subunit is configured to determine the second fatigue index decrement exponentially proportional to the training impulse variable.
However, Saalasti teaches wherein the first fatigue index decrement subunit is configured to determine the first fatigue index decrement exponentially proportional to the inverse of the training impulse variable, and the second fatigue index decrement subunit is configured to determine the second fatigue index decrement exponentially proportional to the training impulse variable (para 0073-0074).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for quantifying physical fatigue of Martikka wherein the first fatigue index decrement subunit is configured to determine the first fatigue index decrement exponentially proportional to the inverse of the training impulse variable, and the second fatigue index decrement subunit is configured to determine the second fatigue index decrement exponentially proportional to the training impulse variable, as taught by Saalasti, for purpose of setting fitness target paces including running or cycling depending on fitness level (para 0112).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martikka in view of Saalasti as applied to claim 10 above, and further in view of Fellmr.com, as cited in Applicant's IDS.
Regarding claim 12, Martikka in view of Saalasti discloses at least one constant depending on a gender of the subject (para 0022).
Martikka in view of Saalasti does not disclose wherein the training impulse variable determination unit is configured to determine the training impulse variable based on a product of the heart rate reserve percentage and an exponential of the heart rate reserve percentage.
However, Fellmr.com teaches wherein the training impulse variable determination unit is configured to determine the training impulse variable based on a product of the heart rate reserve percentage (heart rate zone scaling) and an exponential of the heart rate reserve percentage (exponential heart rate scaling).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the constant depending on gender of Cheng in view of Saalasti wherein the training impulse variable determination unit is configured to determine the training impulse variable based on a product of the heart rate reserve percentage and an exponential of the heart rate reserve percentage, as taught by Fellmr.com, for purpose of modelling human performance to evaluate the effect of training over time (introduction).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792